DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's After Final amendment, filed on June 13 of 2022, has been entered.  Claims 1, 3-6 and 11 have been amended.  Claim 2 has been cancelled.  No claim has been added.  Claims 1, 3-12, and 14-21 are still pending in this application, with claims 1 and 12 being independent.

Allowable Subject Matter
Claims 1, 3-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a segmented light guide including a first thermoplastic light channeling layer having a first light guide segment, a second light guide segment, at least one groove separating the first and second light guide segments; a second light channeling layer attached to the first light channeling layer, and having different material properties than the first light channeling layer; at least one light source provided at least at the first light guide segment.  The groove is shaped to block light from passing between the first and second light guide segment through the groove. The glass transition temperature of the first light channeling layer is lower than the glass transition temperature of the second light channeling layer. A method of making the segmented light guide, including the step of a thermoforming the groove, is further taught.
While the use and advantages of segmented light guide, specifically those including at least two segments separated by a light blocking groove, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically the glass transition temperature of the first light channeling layer being lower than that of the second light channeling layer, in combination with the other claimed structural limitations of the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875